—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 27, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant applied for and received unemployment insurance benefits effective November 21, 1993, until March 27, 1994. However, the record also indicates that claimant was an officer, director, 23% stockholder and initial investor in an active corporation, created in December 1992, which provided access to the Internet. Claimant acknowledged thát during 1993 and 1994 the corporation made a profit and in February 1994 he was issued a dividend check in the amount of $6,900. In our view, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s ruling that claimant, who attended corporate meetings and stood to gain financially from the corporation, was not totally unemployed during the time he collected benefits (see, Matter of Firsching [Hudacs], 192 AD2d 1011).
We also find evidence in the record to support the Board’s *919finding that claimant made willful false statements to obtain benefits. Although claimant maintains that he performed no duties for the corporation during the relevant period and resigned his vice-presidency, there is evidence in the record to support the Board’s conclusion that claimant continued to serve as vice-president and take an active interest in the corporation. The Board was free to resolve credibility issues against claimant and, given the evidence indicating claimant’s awareness of his duty to disclose his corporate activities, it was within the Board’s discretion to find that claimant made willful false statements for the purpose of obtaining benefits (see, Matter of Berg [Hudacs], 200 AD2d 847).
Cardona, P. J., Mikoll, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.